United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Eureka, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Norman F. Nivens, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-918
Issued: October 11, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 20, 2012 appellant, through her attorney, filed a timely appeal from a
September 23, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP)
which terminated her compensation benefits. Pursuant to the Federal Employees’ Compensation
Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
this case.2
ISSUE
The issue is whether OWCP met its burden of proof to terminate appellant’s wage-loss
and medical compensation effective September 24, 2011 on the grounds that she no longer had
any residuals or disability causally related to her accepted employment-related injuries.
1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the September 23, 2011 OWCP decision, appellant submitted
new evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time it issued
its final decision. See 20 C.F.R. § 501.2(c)(1).

On appeal, appellant’s attorney contends that OWCP improperly terminated appellant’s
compensation benefits as she had residuals of her employment-related thoracic outlet syndrome
and the termination was not supported by the medical evidence.
FACTUAL HISTORY
On May 22, 2009 appellant, then a 28-year-old mail carrier, filed an occupational disease
claim (Form CA-2) which OWCP accepted for left shoulder and upper arm sprain. On
October 10, 2009 she filed a second occupational disease claim which OWCP accepted for left
brachial plexus lesions (Thoracic Outlet Syndrome) and mononeuritis of left upper limb.
Appellant was subsequently placed on the periodic rolls.
In a March 19, 2010 report, Dr. Mark T. Roback, an osteopath Board-certified in family
medicine, diagnosed left thoracic outlet syndrome secondary to upper somatic dysfunction of
appellant’s head, upper extremities, cervical and thoracic region. He noted that she was also
developing strains of the shoulders and upper arm. Dr. Roback stated that it was reasonable that
the osteopathic terms of somatic dysfunction of the upper extremities was more appropriate for
this case and this was just a question of semantics; however, they were essentially the same
entity.
To determine whether appellant continued to have residuals of her employment injuries
and whether she was capable of work, OWCP referred her to Dr. Aubrey A. Swartz, a Boardcertified orthopedic surgeon, for a second opinion evaluation. In a July 23, 2010 report,
Dr. Swartz reviewed appellant’s medical records and a statement of accepted facts. Upon
examination, he found tenderness in the interscapular and infrascapular regions bilaterally,
audible and palpable crepitus with snapping in the left scapula, 4/5 strength in the left thumb
abductor and 5/5 on the right, negative Adson testing clinically and a positive Froment’s test in
the left hand and decreased intrinsic strength in the left hand. Dr. Swartz noted that appellant’s
subjective complaints were partially proportional to the objective findings and some subjective
complaints outweighed the objective findings. For example, appellant stated that she could not
walk her dog or do any housework; however she completed a physical capacities checklist
stating that activities of daily living in which she participated around the house included lifting
and carrying groceries, doing the laundry, gardening, driving, bending and lifting. It took her
longer with difficulty to vacuum, sweep, mop, dust, wipe and clean. Dr. Swartz opined that
appellant had some physical limitations but was not totally disabled with respect to her activities
of daily living or to gainful employment.
Dr. Swartz referred appellant to Drs. Marc Griffey and Adam Attoun, Board-certified
radiologists, for magnetic resonance imaging (MRI) scan tests. An August 30, 2010 MRI scan of
the left shoulder was unremarkable. Magnetic resonance imaging scans dated August 30, 2010
of the left and right scapula were unremarkable. In an MRI scan dated August 31, 2010, no
acute osseous abnormalities of the shoulders were identified. An August 31, 2010 MRI scan of
the temporomandibular joints (TMJs) was normal bilaterally.
In a September 14, 2010 report, Dr. Swartz reviewed the diagnostic studies and additional
medical records. He found no evidence of residuals referable to work-related injuries.
Dr. Swartz concluded that appellant had reached maximum medical improvement. He noted that

2

she may have developed a soft tissue strain with respect to the neck and left shoulder. With
respect to the issue of a thoracic outlet syndrome, Dr. Swartz stated that the diagnosis would
require angiographic studies, particularly to evaluate the subclavian vein and its relationship to
the first rib and the thoracic outlet and would be best done with a consultation by a
neurosurgeon.
In a May 21, 2010 MRI scan of the right shoulder, Dr. Stephen L. Viltrakis, a
Board-certified radiologist, diagnosed acromial osteophyte and acromioclavicular (AC) joint
inferior margin bony hypertrophic change which could create external impingement mechanism.
He also diagnosed supraspinatus and subscapularis tendinosis. Dr. Viltrakis indicated that he
could not exclude “hidden” lesion with biceps pulley complex injury.
On September 8, 2010 Dr. Roback diagnosed thoracic outlet syndrome and multiple other
issues, including a right shoulder derangement, which was not addressed. Upon examination, he
found a significant amount of muscle spasm of her left anterior scalenes and trapezius muscles
bilaterally. On October 19, 2010 Dr. Roback reiterated the diagnoses of left thoracic outlet
syndrome and right shoulder impingement. On December 3, 2010 he advised that appellant had
increased muscle density in the paraspinal muscles in the cervical region and anterior scalene
muscles bilaterally, left markedly more so than the right and more so than at her last visit. In
progress notes dated January 11, February 28 and June 16, 2011, Dr. Roback reiterated his
diagnosis of left thoracic outlet syndrome and advised her to remain off work.
By letter dated August 10, 2011, OWCP notified appellant that it proposed to terminate
compensation for wage-loss and medical benefits. It found the weight of the medical evidence
rested with Dr. Swartz and allotted 30 days for appellant to respond with additional evidence or
argument.
Appellant submitted two August 23, 2011 reports by Dr. Roback who reiterated that she
had left-sided thoracic outlet syndrome since December 2007 and her complaints were consistent
with this diagnosis. Dr. Roback reported that she developed similar symptoms in her right upper
extremity after a modification of her work duty in June 2009, for which she reported her
symptoms to her supervisor and opined that therefore her right upper extremity was also a direct
result of injuries obtained at her job site. He explained that while appellant was right-handed she
would use her left arm to deliver the mail. Dr. Roback advised her to remain off work.
By decision dated September 23, 2011, OWCP terminated appellant’s wage-loss
compensation and medical benefits effective September 24, 2011.
LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of justifying termination or modification
of compensation benefits.3 After it has determined that an employee has disability causally
related to his or her federal employment, OWCP may not terminate compensation without
establishing that the disability has ceased or that it is no longer related to the employment.4
3

See Jorge E. Sotomayor, 52 ECAB 105, 106 (2000); Curtis Hall, 45 ECAB 316 (1994).

4

See Mary A. Lowe, 52 ECAB 223, 224 (2001).

3

OWCP’s burden of proof includes the necessity of furnishing rationalized medical opinion
evidence based on a proper factual and medical background.5 The right to medical benefits for
an accepted condition is not limited to the period of entitlement to compensation for disability.6
To terminate authorization for medical treatment, OWCP must establish that appellant no longer
has residuals of an employment-related condition, which requires further medical treatment.7
ANALYSIS
The Board finds that OWCP did not meet its burden of proof to terminate appellant’s
compensation benefits.
On appeal, counsel contends that OWCP improperly terminated appellant’s compensation
benefits as it erroneously assumed that she no longer suffered from her accepted thoracic outlet
syndrome condition and argues that the termination was not supported by the medical evidence.
It is OWCP that bears the burden to justify modification or termination of benefits.8 OWCP
based its decision to terminate appellant’s benefits on reports dated July 23 and September 14,
2010 by Dr. Swartz, the second-opinion physician. On September 14, 2010 Dr. Swartz found no
evidence of residuals referable to work-related injuries and concluded that she had reached
maximum medical improvement. However, he indicated that appellant may have developed a
soft tissue strain which may well be with her with respect to the neck and left shoulder.
Dr. Swartz further indicated that the thoracic outlet syndrome diagnosis would require
angiographic studies, particularly to evaluate the subclavian vein and its relationship to the first
rib and the thoracic outlet and would be best done with a consultation by a neurosurgeon.
The Board finds that OWCP did not meet its burden of proof to terminate appellant’s
wage-loss and medical benefits effective September 24, 2011. The Board notes that the
September 14, 2010 report of Dr. Swartz was of record prior to the September 23, 2011
termination decision of OWCP. The Board finds that once OWCP received Dr. Swartz’s report,
it should have referred appellant to a neurosurgeon for the appropriate angiographic studies and
requested a supplemental report before issuing a final decision on appellant’s entitlement. As
OWCP failed to base its decision on a resolution of the opinion evidence, the Board finds that it
did not meet its burden of proof to terminate appellant’s benefits. Accordingly, OWCP’s
decision to terminate her compensation and medical benefits shall be reversed.
CONCLUSION
The Board finds that OWCP did not meet its burden of proof to terminate appellant’s
compensation benefits effective September 24, 2011.

5

See Del K. Rykert, 40 ECAB 284 (1988).

6

See T.P., 58 ECAB 524 (2007).

7

See I.J., 59 ECAB 408 (2008); Kathryn E. Demarsh, 56 ECAB 677 (2005).

8

See Curtis Hall, 45 ECAB 316 (1994).

4

ORDER
IT IS HEREBY ORDERED THAT the September 23, 2011 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: October 11, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

